Mahoning App. No. 10MA17. This cause is pending before the court as a discretionary appeal and claimed appeal of right. In order to expedite consideration of this appeal,
It is ordered by the court, sua sponte, that the appellee shall file a response to the memorandum in support of jurisdiction no later than 6 p.m. on February 3, 2010. The appellee shall file the response by emailing it to the Clerk’s Office and shall also serve a copy of the response on all other parties to the appeal by email or facsimile transmission.